Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gratz et al (US 2013/0160695; cited by Applicant) in view of Mayrand et al (US 2010/0319604; cited by Applicant) and Zimmerman et al (US 5795017). With respect to claim 21, Gratz et al disclose the basic claimed structure (Figures 1 and 6) including a boat 10 with a hull 20 including a bow, a transom 29, and port and starboard sides (paragraph 0023), a swim platform 70 and an aft facing seat 61 positioned proximate to the transom, the aft facing seat including a seat bottom. Not disclosed by Gratz et al is a leg rest having an upper portion and a lower end, with the leg rest being supported at the upper portion and having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest. Mayrand et al teach a boat including a seat with a leg rest 514, the leg rest extending in a direction that is at a downward angle relative to the seat bottom. Zimmerman et al teach a boat (column 1, lines 10-15), a seat 54 including a leg rest 60, 62, the leg rest extending in a direction that is at a downward angle relative to the seat bottom, the leg rest having a length such that a gap is present between the leg rest and surface beneath the leg rest. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gratz et al with a leg rest having an upper portion and a lower end, with the leg rest being supported at the upper portion including sliding for retraction as taught by Mayrand et al for improved user comfort and leg rest storage and having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest and with the leg rest at an oblique angle and being pivoted as taught by Zimmerman et al for improved user comfort. Note that since the aft facing seat 61 of Gratz et al is aft of the transom the combination including a leg rest would inherently extend aft of the transom and the leg rest of the combination over the swim platform. With respect to claims 22-26, note Figure 12 of Mayrand et al. With respect to claim 27, note Figures 1, 4 of Zimmerman et al. The combination combines known features to achieve predictable results.
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10336411 or claims 1-13 of U.S. Patent No. 9650117 or claims 1-13 of U.S. Patent No. 10604217 in view of Mayrand et al (US 2010/0319604; cited by Applicant) and Zimmerman et al (US 5795017). Not disclosed by the patents are leg rest having an upper portion and a lower end, with the leg rest being supported at the upper portion and having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest. Mayrand et al teach a boat including a seat with a leg rest 514, the leg rest extending in a direction that is at a downward angle relative to the seat bottom. Zimmerman et al teach a boat (column 1, lines 10-15), a seat 54 including a leg rest 60, 62, the leg rest extending in a direction that is at a downward angle relative to the seat bottom, the leg rest having a length such that a gap is present between the leg rest and surface beneath the leg rest. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gratz et al with a leg rest having an upper portion and a lower end, with the leg rest being supported at the upper portion including sliding for retraction as taught by Mayrand et al for improved user comfort and leg rest storage and having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest and with the leg rest at an oblique angle and being pivoted as taught by Zimmerman et al for improved user comfort. 
9. 	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11091230 in view of Zimmerman et al (US 5795017). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the patented device with a leg rest having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest and with the leg rest at an oblique angle and being pivoted as taught by Zimmerman et al for improved user comfort. The combination combines known features to achieve predictable results.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/735365 in view of Mayrand et al (US 2010/0319604; cited by Applicant) and Zimmerman et al (US 5795017). Not disclosed by the patents are leg rest having an upper portion and a lower end, with the leg rest being supported at the upper portion and having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest. Mayrand et al teach a boat including a seat with a leg rest 514, the leg rest extending in a direction that is at a downward angle relative to the seat bottom. Zimmerman et al teach a boat (column 1, lines 10-15), a seat 54 including a leg rest 60, 62, the leg rest extending in a direction that is at a downward angle relative to the seat bottom, the leg rest having a length such that a gap is present between the leg rest and surface beneath the leg rest. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Gratz et al with a leg rest having an upper portion and a lower end, with the leg rest being supported at the upper portion including sliding for retraction as taught by Mayrand et al for improved user comfort and leg rest storage and having a length such that gap is present between the lower end of the leg rest and a surface beneath the leg rest and with the leg rest at an oblique angle and being pivoted as taught by Zimmerman et al for improved user comfort. 
This is a provisional nonstatutory double patenting rejection.

 	
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617